Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. § 103 as being unpatentable over:

	Hu, et al., Deep Convolutional Neural Networks for Hyperspectral Image Classification, Journal of Sensors, Volume 2015, Article ID 258619, 2015, pp. 1-13, 

in view of:

	Theano Development Team, Deep Learning Tutorial: Release 0.1, LISA lab, University of Montreal, 2014, pp. 1-153, in their entireties. Specifically:

Claim 2
           Claim 2's ''A method for generating an output for a layer of a neural network implemented on a hardware circuit, the method comprising:'' is taught by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

           Claim 2's ''receiving for the layer of the neural network:'' is taught by Hu, et al., page 4, left column, last full paragraph, where it recites:

3.3. Training Strategies. Here, we introduce how to learn the parameter space of the proposed CNN classifier. All the trainable parameters in our CNN should be initialized to be a random value between −0.05 and 0.05. The training process contains two steps: forward propagation and back propagation. The forward propagation aims to compute the actual classification result of the input data with current parameters. The back propagation is employed to update the trainable parameters in order to make the discrepancy between the actual classification output and the desired classification output as small as possible.

           Claim 2's ''layer inputs represented as a first multi-dimensional input matrix; and'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 2's ''a plurality of weights;'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 2's ''determining that computations to generate the output for the layer are convolutional computations;'' is taught by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.

           Claim 2's ''converting, based on a dimension of the first multi-dimensional input matrix, the convolutional computations to two-dimensional matrix multiplications between the layer inputs and the plurality of weights; and'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows fully connected layers.

           Claim 2's ''…the converting comprising flattening the first multi-dimensional input matrix and performing a convolution computation on the flattened matrix;'' is not expressly taught by Hu, et al. The limitation is, however, taught by Theano Development Team, page 58, first and second full paragraphs, where it recites:

The lower-layers are composed to alternating convolution and max-pooling layers. The upper-layers however are fully-connected and correspond to a traditional MLP (hidden layer + logistic regression). The input to the first fully-connected layer is the set of all features maps at the layer below.

From an implementation point of view, this means lower-layers operate on 4D tensors. These are then
flattened to a 2D matrix of rasterized feature maps, to be compatible with our previous MLP implementation.

	Rationale - It would have been obvious for one of ordinary skill in the art to combine the flattening operation of Theano Development Team with the neural net recited in Hu, et al. because in cases where one needs to use multidimensional data as input to a lower dimensional operation, flattening is a required, predictable, and standard preprocessing operation to permit it.

           Claim 2's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is taught by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 3
           Claim 3's ''generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 4
           Claim 4's ''deriving each of the second second multi-dimensional input matrices from the first multi- dimensional input matrix based on a depth level of the feature dimension.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 5
           Claim 5's ''generating each of the second multi-dimensional input matrices in response to splitting up respective sets of inputs of the first multi-dimensional input matrix to form a respective two- dimensional matrix for each of the second multi-dimensional input matrices.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 6
           Claim 6's ''generating a respective second multi-dimensional input matrix for each depth level of a plurality of depth levels of the feature dimension of the first multi-dimensional input matrix.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 7
           Claim 7's ''providing each of the second multi-dimensional input matrices to a distinct row of a hardware matrix unit located on the hardware circuit; and'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

           Claim 7's ''providing each of the multi-dimensional kernel matrices along a column dimension of the hardware matrix unit.'' is taught by Hu, et al., page 4, left column, first full paragraph, where it recites:

In HSI, each HSI pixel sample can be regarded as a 2D image whose height is equal to 1 (as 1D audio inputs in speech recognition). Therefore, the size of the input layer is just (𝑛1, 1), and 𝑛1 is the number of bands. The first hidden convolutional layer C1 filters the 𝑛1× 1 input data with 20 kernels of size 𝑘1×1.

Claim 8
           Claim 8's ''generating a plurality of dot products in response to performing multiple two-dimensional matrix multiplications in parallel at the hardware circuit, each two-dimensional matrix multiplication being between a respective layer input of a second multi-dimensional input matrix and a respective weight input of a multi-dimensional kernel matrix.'' is taught by Hu, et al., page 4, right column, equation (2), where it shows the dot product (scalar product) Wixi.

Claim 9
           Claim 9's ''The method of claim 7, wherein the hardware matrix unit is a two-dimensional systolic array comprising a row dimension and a column dimension.'' is taught by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 10
           Claim 10's ''determining that the convolutional neural network layer comprises fewer sets of weights than columns in the two-dimensional systolic array;'' is taught by Hu, et al., page 3, right column, Figure 3.

           Claim 10's ''in response to determining that the convolutional neural network layer comprises fewer sets of weights than columns, replicating one or more matrix structures for the sets of weights; and'' is taught by Hu, et al., page 3, right column, Figure 3.

           Claim 10's ''sending the replicated matrix structures to unused columns of the two-dimensional systolic array to generate the output.'' is taught by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 11
           Claim 11's ''A system for generating an output for a layer of a neural network implemented on a hardware circuit, the system comprising: one or more processing devices; and'' is taught by Hu, et al., page 1, right column, last partial paragraph, where it recites:

Deep learning-based methods achieve promising performance in many fields. In deep learning, the convolutional neural networks (CNNs) [12] play a dominant role for processing visual-related problems. CNNs are biologically inspired and multilayer classes of deep learning models that use a single neural network trained end to end from raw image pixel values to classifier outputs. The idea of CNNs was firstly introduced in [13], improved in [14], and refined and simplified in [15, 16].

           Claim 11's ''one or more non-transitory machine-readable storage devices for storing instructions that are executable by the one or more processing devices to cause performance of operations comprising: receiving for the layer of the neural network: layer inputs represented as a first multi-dimensional input matrix; and'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 11's ''a plurality of weights;'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 11's ''determining that computations to generate the output for the layer are convolutional computations;'' is taught by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.

           Claim 11's ''converting, based on a dimension of the first multi-dimensional input matrix, the convolutional computations to two-dimensional matrix multiplications between the layer inputs and the plurality of weights; and'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows fully connected layers.

           Claim 2's ''…the converting comprising flattening the first multi-dimensional input matrix and performing a convolution computation on the flattened matrix;'' is not expressly taught by Hu, et al. The limitation is, however, taught by Theano Development Team, page 58, first and second full paragraphs, where it recites:

The lower-layers are composed to alternating convolution and max-pooling layers. The upper-layers however are fully-connected and correspond to a traditional MLP (hidden layer + logistic regression). The input to the first fully-connected layer is the set of all features maps at the layer below.

From an implementation point of view, this means lower-layers operate on 4D tensors. These are then
flattened to a 2D matrix of rasterized feature maps, to be compatible with our previous MLP implementation.

	Rationale - It would have been obvious for one of ordinary skill in the art to combine the flattening operation of Theano Development Team with the neural net recited in Hu, et al. because in cases where one needs to use multidimensional data as input to a lower dimensional operation, flattening is a required, predictable, and standard preprocessing operation to permit it.

           Claim 11's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is taught by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 12
           Claim 12's ''The system of claim 11, wherein converting the convolutional computations to two-dimensional matrix multiplications comprises: generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 13
           Claim 13's ''deriving each of the second second multi-dimensional input matrices from the first multi- dimensional input matrix based on a depth level of the feature dimension.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 14
           Claim 14's ''generating each of the second multi-dimensional input matrices in response to splitting up respective sets of inputs of the first multi-dimensional input matrix to form a respective two- dimensional matrix for each of the second multi-dimensional input matrices.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 15
           Claim 15's ''generating a respective second multi-dimensional input matrix for each depth level of a plurality of depth levels of the feature dimension of the first multi-dimensional input matrix.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Claim 16
           Claim 16's ''providing each of the second multi-dimensional input matrices to a distinct row of a hardware matrix unit located on the hardware circuit; and'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

           Claim 16's ''providing each of the multi-dimensional kernel matrices along a column dimension of the hardware matrix unit.'' is taught by Hu, et al., page 4, left column, first full paragraph, where it recites:

In HSI, each HSI pixel sample can be regarded as a 2D image whose height is equal to 1 (as 1D audio inputs in speech recognition). Therefore, the size of the input layer is just (𝑛1, 1), and 𝑛1 is the number of bands. The first hidden convolutional layer C1 filters the 𝑛1× 1 input data with 20 kernels of size 𝑘1×1.

Claim 17
           Claim 17's ''generating a plurality of dot products in response to performing multiple two-dimensional matrix multiplications in parallel at the hardware circuit, each two-dimensional matrix multiplication being between a respective layer input of a second multi-dimensional input matrix and a respective weight input of a multi-dimensional kernel matrix.'' is taught by Hu, et al., page 4, right column, equation (2), where it shows the dot product (scalar product) Wixi.

Claim 18
           Claim 18's ''The system of claim 16, wherein the hardware matrix unit is a two-dimensional systolic array comprising a row dimension and a column dimension.'' is taught by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 19
           Claim 19's ''determining that the convolutional neural network layer comprises fewer sets of weights than columns in the two-dimensional systolic array;'' is taught by Hu, et al., page 3, right column, Figure 3.

           Claim 19's ''in response to determining that the convolutional neural network layer comprises fewer sets of weights than columns, replicating one or more matrix structures for the sets of weights; and'' is taught by Hu, et al., page 3, right column, Figure 3.

           Claim 19's ''sending the replicated matrix structures to unused columns of the two-dimensional systolic array to generate the output.'' is taught by Hu, et al., page 5, right column, last partial paragraph, where it recites:

All the programs are implemented using Python language and Theano [30] library. Theano is a Python library that makes us easily define, optimize, and evaluate mathematical expressions involving multidimensional arrays efficiently and conveniently on GPUs.

Claim 20
           Claim 20's ''receiving for the layer of the neural network:'' is taught by Hu, et al., page 4, left column, last full paragraph, where it recites:

3.3. Training Strategies. Here, we introduce how to learn the parameter space of the proposed CNN classifier. All the trainable parameters in our CNN should be initialized to be a random value between −0.05 and 0.05. The training process contains two steps: forward propagation and back propagation. The forward propagation aims to compute the actual classification result of the input data with current parameters. The back propagation is employed to update the trainable parameters in order to make the discrepancy between the actual classification output and the desired classification output as small as possible.

           Claim 20's ''layer inputs represented as a first multi-dimensional input matrix; and'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 20's ''a plurality of weights;'' is taught by Hu, et al., page 2, right column, first partial paragraph, where it recites:

…each hidden activation ℎ𝑖 is computed by multiplying the entire input V by weights W in that layer.

           Claim 20's ''determining that computations to generate the output for the layer are convolutional computations;'' is taught by Hu, et al., page 2, right column, Figure 1, where it shows the convolutional layer.

           Claim 20's ''converting, based on a dimension of the first multi-dimensional input matrix, the convolutional computations to two-dimensional matrix multiplications between the layer inputs and the plurality of weights; and'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows fully connected layers.

           Claim 2's ''…the converting comprising flattening the first multi-dimensional input matrix and performing a convolution computation on the flattened matrix;'' is not expressly taught by Hu, et al. The limitation is, however, taught by Theano Development Team, page 58, first and second full paragraphs, where it recites:

The lower-layers are composed to alternating convolution and max-pooling layers. The upper-layers however are fully-connected and correspond to a traditional MLP (hidden layer + logistic regression). The input to the first fully-connected layer is the set of all features maps at the layer below.

From an implementation point of view, this means lower-layers operate on 4D tensors. These are then
flattened to a 2D matrix of rasterized feature maps, to be compatible with our previous MLP implementation.

	Rationale - It would have been obvious for one of ordinary skill in the art to combine the flattening operation of Theano Development Team with the neural net recited in Hu, et al. because in cases where one needs to use multidimensional data as input to a lower dimensional operation, flattening is a required, predictable, and standard preprocessing operation to permit it.

           Claim 20's ''generating the output in response to performing a portion of the two-dimensional matrix multiplications in parallel at the hardware circuit.'' is taught by Hu, et al., page 3, figure 3, where it shows output layer “n5”.

Claim 21
           Claim 21's ''generating a plurality of second multi-dimensional input matrices based on a feature dimension of the first multi-dimensional input matrix.'' is taught by Hu, et al., page 3, right column, Figure 3, where it shows the second fully connected layer.

Response to Arguments
	Applicant's arguments filed 03 JUN 2022 have been fully considered but they are not persuasive.

Argument 1
Applicant’s claim 2 is directed toward a method for generating an output for a layer of a neural network implemented on a hardware circuit. The claim as amended recites in part: “converting, based on a dimension of the first multi-dimensional input matrix, the convolutional computations to two- dimensional matrix multiplications between the layer inputs and the plurality of weights, the converting comprising flattening the first multi-dimensional input matrix and performing a convolution computation on the flattened matrix.” (Emphasis supplied.) Supporting disclosure for the emphasized portion of the quoted recitation can be found in the specification-as-filed at, by way of example only, page 11, lines 13-23. Claims 11 and 20 include similar recitations.

Hu does not disclose the quoted recitation. Accordingly, Applicant believes that claims 2, 11, and 20 are patentable over Hu based, at least, on the quoted recitation. Therefore, Applicant requests that the rejections of claims 2, 11, and 20 be withdrawn.

	In response to Applicant’s Amendment, Examiner has updated the rejection to a 35 U.S.C. § 103 rejection.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Further, since dependent claims inherit the limitations of their respective base claims, Applicant believes that dependent claims 3-10, 12-19, and 21 are patentable over Hu for at least the same reasons as discussed in connection with claims 2, 11, and 20. Therefore, Applicant requests that the rejections of claims 3-10, 12-19, and 21 be withdrawn.

	Independent claims 2, 11, 1nd 20 are rejected above under 103. Accordingly, there is no nonobvious matter that is incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections stand.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
02 SEP 2022